Case: 12-13048         Date Filed: 02/12/2013   Page: 1 of 7

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-13048
                                        Non-Argument Calendar
                                      ________________________

                                 D.C. Docket No. 1:11-cv-21459-JAL
MOISES E. BURE,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellant,

versus

MIAMI-DADE CORRECTIONS DEPARTMENT,
MEDICAL CARE/HEALTH SERVICES DEPARTMENT,
DR. DEBRA CARLONE,
Doctor at the Jail,
MAURICE KING,
Nurse,

llllllllllllllllllllllllllllllllllllllll                               Defendants-Appellees,

MIAMI-DADE CORRECTION HEALTH SERVICE DEPT.,

llllllllllllllllllllllllllllllllllllllll                                           Defendant.
                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________
                                       (February 12, 2013)
              Case: 12-13048       Date Filed: 02/12/2013   Page: 2 of 7

Before TJOFLAT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Moises Bure, a Florida prisoner proceeding pro se, appeals the district

court’s grant of defendants’ motion to dismiss Bure’s 42 U.S.C. § 1983 complaint

for failure to exhaust administrative remedies and the district court’s denial of his

motion to add Letisha Nottage as an additional defendant. On appeal, Bure argues

that the district court should not have dismissed his claim for failing to exhaust the

administrative remedies provided by the prison. He asserts that he complied with

the grievance procedure outlined in the inmate handbook by handing a grievance

form to Nottage, a correctional counselor in charge of submitting inmate

grievances to prison administrators, complaining that he was not taken to an eye

scan. He claims that Nottage never filed his grievance and returned it to him

unanswered twenty-four days later. Bure also argues on appeal that the district

court should not have denied his motion to add Nottage as an additional defendant.

After careful review, we affirm.

                                         I.

      We review de novo the district court’s dismissal of suit for failure to exhaust

available administrative remedies under the Prison Litigation Reform Act

(“PLRA”). Brown v. Sikes, 212 F.3d 1205, 1207 (11th Cir. 2000). We review the


                                              2
               Case: 12-13048      Date Filed: 02/12/2013     Page: 3 of 7

district court’s factual findings for clear error. Bingham v. Thomas, 654 F.3d

1171, 1174-75 (11th Cir. 2011).

      The PLRA provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner”

until the prisoner has exhausted his administrative remedies. 42 U.S.C.

§ 1997(e)(a). To properly exhaust administrative remedies, a prisoner must

complete the administrative review process as set forth in the applicable prison

grievance process. Jones v. Bock, 549 U.S. 199, 218, 127 S. Ct. 910, 922, 166 L.

Ed. 2d 798 (2007).

      Deciding a motion to dismiss for failure to exhaust administrative remedies

is a two-step process. See Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir.

2008). First, the court looks to the factual allegations in the defendant’s motion to

dismiss and those in the plaintiff’s response, and if they conflict, takes the

plaintiff’s version of the facts as true. Id. If, in that light, the defendant is entitled

to have the complaint dismissed for failure to exhaust administrative remedies, it

must be dismissed. Id.

      If the complaint is not subject to dismissal at the first step, where the

plaintiff’s allegations are assumed to be true, the court then proceeds to make

specific findings in order to resolve the disputed factual issues related to

                                            3
              Case: 12-13048     Date Filed: 02/12/2013   Page: 4 of 7

exhaustion. Id. The defendants bear the burden of proving that the plaintiff has

failed to exhaust his available administrative remedies. Id.

      First, we must determine whether, if his factual allegations are taken as true,

Bure failed to exhaust his administrative remedies. Id. Accepting Bure’s

contentions as true, he handed a grievance form to Nottage on October 4, 2010,

complaining that he never received an eye scan. Nottage neither filed the

grievance nor passed it along to her supervisor. Instead, she brought it back to

him unanswered, and told him that the prison clinic staff could not find any

referrals from Dr. Silva prescribing that he receive an eye scan.

      The issue becomes whether Bure needed to take some additional action after

Nottage returned the unanswered grievance on October 27, 2010, in order to

sufficiently exhaust his remedies. In Turner, 541 F.3d at 1083, we discussed the

responsibilities of an inmate to appeal a response from prison officials where that

response did not accord with inmate grievance procedures. We found that an

inmate’s failure to appeal after the warden ripped up his grievance, instead of

responding in writing as Georgia’s inmate grievance procedure required, did not

mean that the inmate failed to exhaust his administrative remedies. Id. at 1083.

      The inmate grievance procedure at issue here requires that prison officials

provide a detailed response to the prisoner’s complaint on the inmate grievance

                                          4
                Case: 12-13048       Date Filed: 02/12/2013      Page: 5 of 7

form submitted by the prisoner. Like in Turner, however, prison officials did not

follow that procedure here. Instead, accepting Bure’s version of events, Nottage

never submitted Bure’s form and he never received a response on the form itself.

As in Turner, Bure should be excused for his failure to appeal Nottage’s response

because her response did not comply with the inmate grievance procedure.

       Because, under the first step, Turner excuses Bure’s failure to exhaust his

administrative remedies, we must move to the second step of the Turner

framework. The district court found a factual conflict that required a specific

finding of fact. Specifically, as discussed above, Bure contended that he complied

with the grievance procedure listed in the inmate handbook by handing a

grievance form to Nottage. He further contended that Nottage never submitted the

form for review, instead returning it to him unanswered twenty-four days later.

Nottage, on the other hand, declared that she could not recall any incident where

Bure gave her a grievance on October 4, 2010, and she returned it to him

unanswered twenty-four days later.1

       The district court resolved this factual dispute in Nottage’s favor. We hold

that the district court did not clearly err. See Bingham, 654 F.3d at 1174-75. Bure


       1
              Although Nottage declared that she could not recall being handed a grievance
form by Bure on October 4, 2011, she clearly intended to refer to October 4, 2010. By October 4,
2011, Bure had been transferred to a state-run facility.

                                               5
              Case: 12-13048     Date Filed: 02/12/2013   Page: 6 of 7

was internally inconsistent regarding when he filed his inmate grievance form. In

his original complaint, Bure stated that he filed a grievance, dated October 4,

2010, around October 13, 2010. In later filings, however, Bure claimed that he

filed the grievance on October 4, 2010, when he handed it to Nottage that day.

Bure makes no mention of the October 13 date in his subsequent filings and

provides no explanation for this inconsistency to this Court.

      Accepting Nottage’s version of events, Bure never turned in an inmate

grievance form concerning the scan during his time at the pre-trial detention

center, and he was not prevented from doing so. He thus did not exhaust his

administrative remedies while at the pre-trial detention center and was not excused

from doing so.

                                       II.

      The district court also properly dismissed Bure’s motion to add Nottage as

an additional defendant. Bure cannot bring any claims relating to the incident

because he failed to exhaust his administrative remedies through no fault of

Nottage. It would have been futile to permit him to add her as an additional

defendant.

                                         III.

      Upon review of the record and consideration of the parties’ briefs, we

                                             6
           Case: 12-13048   Date Filed: 02/12/2013   Page: 7 of 7

affirm.

      AFFIRMED.




                                    7